DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1-4, 15, 18-21, 25-27, and 29-34 are rejected under 35 U.S.C. 103 as being unpatentable over Mori et al. (US Pub. No. 2019/0286571), hereinafter referred to as Mori, in view of Yun et al. (US Pub. No. 2018/0039578), hereinafter referred to as Yun, further in view of Benisty et al. (US Pub. No. 2018/0069658), hereinafter referred to as Benisty.
Referring to claim 1, Mori discloses a memory system (fig. 1), comprising: a first memory device (NAND memory 10, fig. 1); and a processing device (CPU 21, fig. 1, [0055]), operatively coupled to the first memory device, the processing device to perform operations comprising: retrieving, from the first memory device, translation layer metadata (read controller 23 may select a logical-physical address translation table…based on the metadata 221; [0062]) comprising one or more logical-to-physical (L2P) records, wherein an L2P record of the one or more of L2P records maps a logical block address to a physical address identifying a memory block in the memory system (a logical address range may be recorded in the metadata 221. The logical address range may be a range of logical addresses covered by corresponding logical-physical address translation table 220; [0036]); generating protection metadata for at least a portion of the translation layer metadata (generates one ECC frame 230 that includes the plurality of logical-physical address translation tables 220 and the error correction code 231. The generated ECC frame 230 may be stored in consecutive areas in the NAND memory; [0037]), wherein the protection metadata comprises an application tag identifying a logical block of the translation layer metadata (a logical address range included by the metadata, which is added to the third logical-physical address translation information, as tag information, [0017]; tag information of a desired logical-physical address translation table, [0053]); and causing the host system to store the portion of the translation layer metadata (read controller 23 may cache one or more logical-physical address translation tables 220 in the cache memory 27; [0051]) in a host memory (the logical-physical address translation table 220 may be cached in the host, [0102]).
While Mori teaches a host system connected to the memory system (fig. 1, Host 2 connected to memory system 1), Mori does not appear explicitly disclose responsive to detecting a power-up event, requesting a host system connected to the memory system to allocate, on a second memory device of the host system, a host memory buffer of a specified size. Furthermore, as demonstrated above, while Mori teaches reading a portion of the translation layer metadata and the protection metadata, Mori does not appear to explicitly disclose the protection metadata comprises a guard tag comprising redundancy metadata associated with the logical block, the host memory being a host memory buffer, nor the combined storage of the protection metadata in a host memory buffer.
However, Yun discloses  responsive to detecting a power-up event, requesting a host system connected to the memory system to allocate, on a second memory device of the host system, a host memory buffer of a specified size (upon power-up of the data storage device, performing a boot operation during which the host allocates a host memory buffer having a first size in the host memory, [0007]; where the controller 431 uses the host memory buffer 421, the controller 431 may request the host 410 for a required size of the host memory buffer, [0053]).
Furthermore, Benisty teaches a guard tag comprising redundancy metadata associated with the logical block and a technique of storing data and corresponding protection metadata in host memory buffer (HMB 151 may store data and metadata associated with the data…metadata 154 may include ECC data, cyclical redundancy check (CRC) data; [0040-0041]).
Mori, Yun, and Benisty are analogous art because they are from the same field of endeavor, managing storage accesses.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of Mori, Yun, and Benisty before him or her, to modify the storage system of Mori to include the dynamic host buffer allocation of Yun and the CRC and host buffer memory configuration of Benisty because dynamic allocation would ensure the optimization of host memory and the CRC would facilitate detecting corrupt data and the configuration would make frequently accessed data quickly available and reduce required storage capacity of the storage device. Additionally, one of ordinary skill would recognize the ECC anticipated by Mori and the CRC anticipated by Benisty as both techniques for ensuring data integrity. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of Mori and Benisty before him or her, to substitute the ECC of Mori with the CRC of Benisty because the substitution of one known element for another yields predictable results to one of ordinary skill in the art (see MPEP 2143.I.B).
The suggestion/motivation for doing so would have been to improve memory operations (Yun: [0061]) and identify corrupt data for cleanup operations to provide quick access and reduced size and cost of the storage device (Benisty: [0004], [0023]).
Therefore, it would have been obvious to combine Mori, Yun, and Benisty to obtain the invention as specified in the instant claim.

As to claim 2, Mori discloses the first memory device is a non-volatile memory device (NAND Memory 10, fig. 1).

As to claim 3, Mori discloses the second memory device is a volatile memory device (cache…memory such as a random access memory (RAM); [0004]).

As to claim 4, Mori discloses the generating the protection metadata further comprises: computing a value for the portion of the translation layer metadata (generates one ECC frame 230 that includes the plurality of logical-physical address translation tables 220 and the error correction code; [0037]).  
Mori does not appear to explicitly disclose a cyclic redundancy check value.
However, Benisty discloses a cyclic redundancy check value (metadata may include…CRC, [0022]).
One of ordinary skill would recognize the ECC anticipated by Mori and the CRC anticipated by Benisty as both techniques for ensuring data integrity. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of Mori and Benisty before him or her, to substitute the ECC of Mori with the CRC of Benisty because the substitution of one known element for another yields predictable results to one of ordinary skill in the art (see MPEP 2143.I.B).


Referring to claims 15 and 29, Mori discloses a method comprising: retrieving, from a non-volatile memory device (NAND memory 10, fig. 1) of the memory system, translation layer metadata comprising one or more logical-to-physical (L2P) records (read controller 23 may select a logical-physical address translation table…based on the metadata 221; [0062]), wherein an L2P record of the one or more of L2P records maps a logical block address to a physical address identifying a memory block in the memory system (a logical address range may be recorded in the metadata 221. The logical address range may be a range of logical addresses covered by corresponding logical-physical address translation table 220; [0036]); generating protection metadata for the portion of the translation layer metadata (generates one ECC frame 230 that includes the plurality of logical-physical address translation tables 220 and the error correction code 231. The generated ECC frame 230 may be stored in consecutive areas in the NAND memory; [0037]), wherein the protection metadata comprises an application tag identifying a logical block of the translation layer metadata (a logical address range included by the metadata, which is added to the third logical-physical address translation information, as tag information, [0017]; tag information of a desired logical-physical address translation table, [0053]); and causing the host system connected to the memory system to store the portion of the translation layer metadata in a host memory (the logical-physical address translation table 220 may be cached in the host, [0102]).
While Mori teaches a processing device (CPU 21, fig. 1, [0055]) of a memory system (memory system 1, fig. 1) and a host system connected to the memory system (fig. 1, Host 2 connected to memory system 1), Mori does not appear explicitly disclose responsive to detecting a power-up event, requesting the host system connected to the memory system to allocate, on a volatile memory device of the host system, a host memory buffer of a specified size. Furthermore, as demonstrated above, while Mori teaches reading a portion of the translation layer metadata and the protection metadata, Mori does not appear to explicitly disclose the protection metadata comprises a guard tag comprising redundancy metadata associated with the logical block, the host memory being a host memory buffer residing on a non- volatile memory device, nor the combined storage of the protection metadata in a host memory buffer.
However, Yun discloses  responsive to detecting a power-up event, requesting a host system connected to the memory system to allocate, on a volatile memory device of the host system (host memory 120, fig. 1, [0024]), a host memory buffer of a specified size (upon power-up of the data storage device, performing a boot operation during which the host allocates a host memory buffer having a first size in the host memory, [0007]; where the controller 431 uses the host memory buffer 421, the controller 431 may request the host 410 for a required size of the host memory buffer, [0053]).
Furthermore, Benisty teaches a guard tag comprising redundancy metadata associated with the logical block and a technique of storing data and corresponding protection metadata in a host memory buffer residing on a non-volatile memory device (HMB 151 may use storage space on a non-volatile memory, [0028]; HMB 151 may store data and metadata associated with the data…metadata 154 may include ECC data, cyclical redundancy check (CRC) data; [0040-0041]).
Mori, Yun, and Benisty are analogous art because they are from the same field of endeavor, managing storage accesses.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of Mori, Yun, and Benisty before him or her, to modify the storage system of Mori to include the dynamic host buffer allocation of Yun and the CRC and host buffer memory configuration of Benisty because dynamic allocation would ensure the optimization of host memory and the CRC would facilitate detecting corrupt data and the configuration would make frequently accessed data quickly available and reduce required storage capacity of the storage device. Additionally, one of ordinary skill would recognize the ECC anticipated by Mori and the CRC anticipated by Benisty as both techniques for ensuring data integrity. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of Mori and Benisty before him or her, to substitute the ECC of Mori with the CRC of Benisty because the substitution of one known element for another yields predictable results to one of ordinary skill in the art (see MPEP 2143.I.B).
The suggestion/motivation for doing so would have been to improve memory operations (Yun: [0061]) and identify corrupt data for cleanup operations to provide quick access and reduced size and cost of the storage device (Benisty: [0004], [0023]).
Therefore, it would have been obvious to combine Mori, Yun, and Benisty to obtain the invention as specified in the instant claim.

As to claims 18, 23, and 30, the combination of Mori, Yun, and Benisty discloses receiving, from the host system, the portion of the translation layer metadata and the protection metadata (Benisty: 155, fig. 1); responsive to successfully validating, based on the protection metadata, the portion of the translation layer metadata (Benisty: data 153 (or the portion thereof) may be ECC decoded by the ECC engine 166. In a particular implementation, the ECC engine 166 performs single error correct, multiple error detect (SEC-MED) decoding on the data 153 prior to the data 153 being provided to the memory management circuitry; [0052]), utilizing the portion of the translation layer metadata for performing a memory access operation (Benisty: to access the data at the memory 104, the memory management circuitry 162 may access mapping data, such as logical-to-physical address translation data or Flash translation layer (FTL) mapping data, to determine a physical address; [0037]). The suggestion/motivation to combine remains as indicated above.

As to claims 19 and 31, Mori discloses storing the portion of the translation layer metadata on the first memory device (cache one or more logical-physical address translation tables 220 in the cache memory 27; [0051]).

As to claims 20 and 32, the combination of Mori, Yun, and Benisty discloses receiving the translation layer metadata from the host system is performed via a PCIe interface (access interface manager 172 may cause the data storage device 102 to communicate with the access device 150 in accordance with a peripheral component interconnect express (PCIe) standard; [0050]). One of ordinary skill would recognize the PCIe anticipated by Benisty as a well-known and commonly implement industry standard of device interconnects. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of Mori and Benisty before him or her, to substitute the host to memory system interface of Mori with the PCIe of Benisty because the substitution of one known element for another yields predictable results to one of ordinary skill in the art (see MPEP 2143.I.B).

As to claims 21 and 33, the combination of Mori, Yun, and Benisty discloses the generating the protection metadata further comprises: computing a cyclic redundancy check value for the portion of the translation layer metadata (Benisty: metadata 154 may include…cyclical redundancy check (CRC) data; [0040-0041]). The suggestion/motivation to combine remains as indicated above.

As to claim 25, the combination of Mori, Yun, and Benisty discloses the first memory device is a non-volatile memory device (Mori: NAND memory 10, fig. 1), and wherein the memory system is devoid of dynamic random access memory (DRAM) devices (Benisty: a volatile memory (e.g., a dynamic random access memory (DRAM)). Including a volatile memory within the data storage device increases size and cost of the data storage device. Instead of using an on-board volatile memory, some data storage devices can temporarily store data at a portion of a memory of an access device, such as a host memory buffer (HMB) of the access device, [0004]). The suggestion/motivation to combine would have been to reduce the size and/or cost of the data storage device.

As to claims 26, 27, and 34, Mori discloses the first memory device is a non-volatile memory device (NAND memory 10, fig. 1), and wherein the translation layer metadata is stored in the first memory device in association with low-density parity-check (LDPC) parity (ECC circuit 29 may perform encoding for error correction on data stored in the NAND memory...ECC circuit 29 may perform encoding/decoding based on a low density parity check (LDPC), for example; [0047-0049]).




Claim 24 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Mori, Yun, and Benisty, as applied to claims 1-4, 15, 18-21, 25-27, and 29-34 above, further in view of Inbar et al. (US Pub. No. 2018/0239547), hereinafter referred to as Inbar.
As to claim 24, the combination of Mori in view of Benisty does not appear to explicitly disclose responsive to modifying the translation layer metadata, storing the translation layer metadata on a non-volatile memory device of the memory system.
However, Inbar discloses responsive to modifying the translation layer metadata, storing the translation layer metadata on a non-volatile memory device of the memory system ([0118]).
Mori, Yun, Benisty, and Inbar are analogous art because they are from the same field of endeavor, managing storage accesses.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of Mori, Yun, Benisty, and Inbar before him or her, to modify the storage system of the combination of Mori, Yun, and Benisty to include the mapping modification of Inbar because the modification would ensure the mappings are current.
The suggestion/motivation for doing so would have been to ensure mappings are updated as necessary (Inbar: [0118]).
Therefore, it would have been obvious to combine Mori, Yun, Benisty, and Inbar to obtain the invention as specified in the instant claim.

Claims 28 and 35 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Mori, Yun, and Benisty, as applied to claims 1-4, 15, 18-21, 25-27, and 29-34 above, further in view of Sharon et al. (US Pub. No. 2019/0258540), hereinafter referred to as Sharon.
As to claims 28 and 35, while the combination of Mori, Yun, and Benisty has been demonstrated to teach the translation layer metadata is stored in the second volatile memory device as well as the data protection technique of error correction code storage, the combination does not appear to explicitly disclose a single error correction double error code (SECDEC) parity.
However, in a host connected memory system, Sharon teaches a single error correction double error code (SECDEC) parity (implementing data protection techniques that protect data stored in volatile and non-volatile memory devices from soft errors...sharing a single-error correcting parity or a single-error correcting and double-error detecting parity (SECDEC) over multiple memory banks or over all of the plurality of memory banks; [0015]).
Mori, Yun, Benisty, and Sharon are analogous art because they are from the same field of endeavor, managing storage accesses.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of Mori, Yun, Benisty, and Sharon before him or her, to substitute the error correction technique anticipated by Mori with the SECDEC technique taught by Sharon because  the substitution of one known element for another yields predictable results to one of ordinary skill in the art (MPEP 2143.I.B).
Therefore, it would have been obvious to combine Mori, Yun, Benisty, and Sharon to obtain the invention as specified in the instant claim.

Response to Arguments
Applicant's arguments filed 6/30/2022 have been fully considered but moot in view of the new grounds of rejection. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
The examiner has cited particular column, line, and/or paragraph numbers in the references as applied to the claims above for the convenience of the applicant.  Although the specified citations are representative of the teachings of the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant in preparing responses, to fully consider the references in its entirety as potentially teaching of all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.
The examiner requests, in response to this office action, support be shown for language added to any original claims on amendment and any new claims.  That is, indicate support for newly added claim language by specifically pointing to page(s) and line number(s) in the specification and/or drawing figure(s).  This will assist the examiner in prosecuting the application.  When responding to this office action, applicant is advised to clearly point out the patentable novelty which he or she thinks the claims present, in view of the state of art disclosed by the references cited or the objections made.  He or she must also show how the amendments avoid such references or objections.  See 37 C.F.R. 1.111(c).
Applicants seeking an interview with the examiner, including WebEx Video Conferencing, are encouraged to fill out the online Automated Interview Request (AIR) form (http://www.uspto.gov/patent/uspto-automated-interview-request-air-form.html). See MPEP §502.03, §713.01(11) and Interview Practice for additional details.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC T OBERLY whose telephone number is (571)272-6991.  The examiner can normally be reached on M-F 800am-430pm (MT).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dr. Henry Tsai can be reached on (571) 272-4176.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ERIC T OBERLY/             Primary Examiner, Art Unit 2184